DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 5, 8, 9, 14-16, 19, 23, 24, and 26, drawn to an apparatus for generating a quantifier of cognitive skills in an individual.
Group II, claims 34, 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72, drawn to an apparatus for enhancing cognitive skills in an individual.
Group III, claims 76-80, 82, 84-85, 87-89 and 91-99, drawn to an apparatus for enhancing cognitive skills in an individual.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of Invention exists a priori when the multiple claimed inventions all share the same or corresponding technical feature.  However, groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  In particular:
The claims of groups II and III do not require the same or corresponding technical feature of “render a first instance of a task with an interference at the user interface, requiring a first response from the individual to the first instance of the task in the presence of the interference and a response from the individual to at least one evocative element” as found in the group I.  (Bolded for emphasis).
The claims of groups I and III do not require the same or corresponding technical feature of “adjust a difficulty of one or more of the task and the interference based on the computed at least one first performance metric such that the apparatus renders the task with the interference at a second difficulty level; and compute a second performance metric representative of cognitive abilities of the individual under emotional load based at least in part on the data indicative of the first response and the response of the individual to the at least one evocative element” as found in group II.  
The claims of groups I and II do not require the same or corresponding technical feature of “receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual” and “based at least in part on the at least one performance metric, generate an output to the user interface indicative of at least one of: (i) a likelihood of the individual experiencing an adverse event in response to administration of the pharmaceutical agent, drug, or biologic, (ii) a recommended change in one or more of the amount, concentration, or dose titration of the pharmaceutical agent, drug, or biologic, (iii) a change in the individual's cognitive response capabilities, (iv) a recommended treatment regimen, or (v) a recommended or determined degree of effectiveness of at least one of a behavioral therapy, counseling, or physical exercise” as found in group III.  

During a telephone conversation with Gregory Finch (#69,107) on 24 May 2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 34, 35, 37, 38, 41, 47, 49, 52, 54, 65, 67, 68, and 72.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3, 5, 8, 9, 14-16, 19, 23, 24, 26, 76-80, 82, 84-85, 87-89 and 91-99 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant's election with traverse of Group II in the interview on 24 May 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner if restriction is not required.  This is not found persuasive because a search burden is not a consideration for unity of invention.  However, this application contains groups of inventions which are not so linked as to form a single general inventive concept.  Therefore, there is a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62/370,240, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the disclosure of each prior-filed application fails to provide sufficient written description for “render a first instance of a task with an interference at the user interface at a first difficulty level, requiring a first response from the individual to the first instance of the task in the presence of the interference; wherein: one or more of the first instance of the task and the interference comprise at least one evocative element; the user interface is configured to measure data indicative of a response of the individual to the at least one evocative element, the data comprise at least one measure of a degree of emotional processing of the individual under emotional load; and the apparatus is configured to measure substantially simultaneously the first response from the individual to the first instance of the task and the response to the at least one evocative element; receive data indicative of the first response, and the response of the individual to the at least one evocative element; analyze the data indicative of the first response and the response of the individual to the at least one evocative element to compute a first performance metric representative of a performance of the individual under emotional load; adjust a difficulty of one or more of the task and the interference based on the computed at least one first performance metric such that the apparatus renders the task with the interference at a second difficulty level; and compute a second performance metric representative of cognitive abilities of the individual under emotional load based at least in part on the data indicative of the first response and the response of the individual to the at least one evocative element” of independent claim 34, “wherein the processing unit is further configured to measure substantially simultaneously the first response from the individual to the first instance of the task, a secondary response of the individual to the interference, and the response to the at least one evocative element” of claim 35, “render a second instance of the task at the user interface, requiring a second response from the individual to the second instance of the task; and analyze a difference between the data indicative of the first response and the second response to compute an interference cost as a measure of at least one additional indication of cognitive abilities of the individual” of claim 37, “wherein the processing unit is further configured to render the first instance of the task and the interference to obtain the first and second responses in an iterative manner, with the difficulty level being adjusted between two or more of the iterations” of claim 38, “at least one actuating component, wherein the processing unit is further configured to control the actuating component to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus, and wherein the evocative element comprises one or more of the auditory stimulus, the tactile stimulus, and the vibrational stimulus” of claim 41, “wherein the processing unit controls the user interface to render the first instance of the task as a continuous visuo-motor tracking task” of claim 47, “wherein the processing unit renders the first instance of the task with the interference by configuring the user interface to: render the first instance of the task in the presence of the interference such that the interference diverts the individual's attention from the task, the interference selected from the group consisting of a distraction and an interruptor” of claim 49, “wherein the processing unit is configured to render the at least one evocative element in a time-limited task or interference” of claim 52, “wherein the task and/or interference comprises a targeting task” of claim 54, “wherein the at least one evocative element comprises one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions” of claim 59, “wherein the task or the interference comprises an adaptive response-deadline procedure having a response-deadline; and wherein the processing unit modifies the response-deadline of the at least one adaptive response-deadline procedure to adjust the difficulty level” of claim 65, “wherein the adjusting the difficulty level comprises applying an adaptive algorithm to progressively adjust a level of valence of the at least one evocative element” of claim 67, “wherein the computed performance metric comprises an indicator of a projected response of the individual to a cognitive treatment being or to be delivered” of claim 68, and “analyze data indicative of the first response and the second response at the second difficulty level to compute at least one second performance metric representative of a performance of the individual of interference processing under emotional load” of claim 72 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure of the prior-filed application merely, at best, summarily assert that these functions are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  This is further exacerbated by the vast disparity in disclosure of the 18-page specification and 3-figure drawings of provisional application 62/370,240 compared to the 99-page specification and 11-figure drawings of the instant application.
 Thus, examined claims 34, 35, 37, 38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 do not gain the benefit of priority to US Application No. 62/370,240.  Therefore, examined claims 34, 35, 37, 38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 have an effective filing date of 03 August 2017.  Given the state of the disclosure of the provisional application, the withdrawn claims would have the same effective filing as the examined claims.

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 July 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, nearly each copy of every foreign patent document and non-patent literature document submitted with the IDS is illegible.  For instance, C2, C3, and C8-C11 are the only documents that have legible copies.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because many elements within the figures of Fig. 5A - 9P are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1134” has been used to designate both storage device(s) and a processor.  external to the computing device 1110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show an actuating component effecting one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There are several non-patent literature documents, including entire books, that are cited throughout the specification.  It is unclear whether Applicant is seeking to incorporate these documents by reference or not.  At the least, several are improperly cited as the entire document, such as a book, is cited while only a small portion is discussed.  See, for example, at least para. 107, 109, 207, 208, and 211-226.
Additionally, the specification attributes Pourtois et al. as reporting several matters as wells as citing Pourtois et al. as the authors of several citations.  However, it is noted that at least the authors of “Emotional automaticity is a matter of timing” do not include Pourtois.  Furthermore, para. 211 begins with discussing Pourtois et al. but cites Lang et al.  See para. 207-213, and 219.  It is recommended to check the remaining citations for similar matters.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 34, 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 are objected to because of the following informalities:  
Claim 34 includes an errant semi-colon where there should be comma in line 10 of the claim between “interference” and “wherein”.
Claims 35, 67, and 68 each are missing a period at the end of the claim.  
Claim 65 is formatted differently from the rest of the claims containing multiple limitations.  Claim 65 is written like the claims that have a single limitation while the other multi-limitation claims begin each limitation on its own line.  Uniformity is recommended.
Dependent claims 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the actuating unit to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “the actuating unit to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus” in claim 41 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 34, it is unclear how the “user interface is configured to measure data indicative of a response of the individual to the at least one evocative element” wherein “the data comprise at least one measure of a degree of emotional processing of the individual under emotional load”.  Para. 72 of the specification attempts to define “emotional processing” as “refer[ring] to a component of cognition specific to cognitive and/or neurologic processing of emotion/affect/mood or parasympathetic arousal. The degree of emotional processing may be measured based on data collected for a user's responses to the interactive elements rendered at user interfaces, or as auditory, tactile, or vibrational elements, of a platform product described hereinabove.”  A “component of cognition specific to cognitive and/or neurologic processing of emotion/affect/mood or parasympathetic arousal” is does not identify or aid understanding of the measured data actually are. This is not alleviated by reciting that this may be “based on data collected for a user’s responses”.  This is exacerbated by the only stimuli being presented to the individual as merely being a “task with an interference” at a difficulty level and wherein “one or more of the first instance of the task and interference comprise at least one evocative element”.  Thus, none of the stimuli are associated with emotion/affect/mood or parasympathetic arousal in the claim.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 38 recites the limitation "the first and second responses" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 41, it is unclear how a tactile stimulus is distinguished from a vibrational stimulus.  In particular, one of ordinary skill in the art would understand a vibrational stimulus to be a form of tactile stimuli.  The specification examples tactile stimuli as sensation of touch, textured surfaces or temperatures.  Vibration is a sensation of touch.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, a vibrational stimulus is also a tactile stimulus.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 34, the disclosure fails to provide sufficient written description for “render a first instance of a task with an interference at the user interface at a first difficulty level, requiring a first response from the individual to the first instance of the task in the presence of the interference; wherein: one or more of the first instance of the task and the interference comprise at least one evocative element” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the specification recites multiple instances of presenting stimuli/tasks to the user, but is silent regarding any specific examples or description of what the stimuli/tasks are beyond identifying that they may be visual, auditory, vibrational, or tactile, and providing non-limiting examples that may be related to a condition or disorder of any number conditions or disorders, or that they may display an emotion without identifying how it displays an emotion.  See, for example, at least para. 41, 43, 44, 47, 54-60, 73-86, 118, 123, 137, 139, 147-151, 160-167, 178, 190, and 206-262.  Dependent claims 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 34, the disclosure fails to provide sufficient written description for “the data comprise at least one measure of a degree of emotional processing of the individual under emotional load” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, this is merely recited in similar results-based language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  See para. 5, 6, and 190.  Functionally, this is insufficient because there is nothing in the claims or the disclosure that identifies what this “measure of a degree of emotional processing” actually is, nor how and by what structure it is measured in the claimed invention, as well as how data indicative of a response of the individual to the at least one evocative element comprises this measure.  Dependent claims 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 34, 37, 38, 65, 67, 68, and 72, the disclosure fails to provide sufficient written description for “analyze the data indicative of the first response and the response of the individual to the at least one evocative element to compute a first performance metric representative of a performance of the individual under emotional load; adjust a difficulty of one or more of the task and the interference based on the computed at least one first performance metric such that the apparatus renders the task with the interference at a second difficulty level; and compute a second performance metric representative of cognitive abilities of the individual under emotional load based at least in part on the data indicative of the first response and the response of the individual to the at least one evocative element” of claim 34, “render a second instance of the task at the user interface, requiring a second response from the individual to the second instance of the task; and analyze a difference between the data indicative of the first response and the second response to compute an interference cost as a measure of at least one additional indication of cognitive abilities of the individual” of claim 37, “wherein the processing unit is further configured to render the first instance of the task and the interference to obtain the first and second responses in an iterative manner, with the difficulty level being adjusted between two or more of the iterations” of claim 38, “wherein the task or the interference comprises an adaptive response-deadline procedure having a response-deadline; and wherein the processing unit modifies the response-deadline of the at least one adaptive response-deadline procedure to adjust the difficulty level” of claim 65, “wherein the adjusting the difficulty level comprises applying an adaptive algorithm to progressively adjust a level of valence of the at least one evocative element” of claim 67, “wherein the computed performance metric comprises an indicator of a projected response of the individual to a cognitive treatment being or to be delivered” of claim 68, and “wherein the processing unit is further configured to: analyze data indicative of the first response and the second response at the second difficulty level to compute at least one second performance metric representative of a performance of the individual of interference processing under emotional load” of claim 72 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at 138, 144, and 145 which merely recite in results-based language that a non-descript “predictive model” may be trained.  Additionally, the specification recites a multitude of examples of measuring devices for collecting data but fails to properly disclose the analyses of the data to perform the functions based on the analyses.  Also, the specification identifies that the “adaptive algorithm” to adjust the difficulty level using a modified drift diffusion model without identifying how the drift diffusion model is modified beyond identifying that it “renders stimuli that result in non-linear drift rates, which stimuli are based on tasks and/or interference (either or both with evocative element) that are time-varying and have specified response deadlines.”  See, for example, at least para. 86, 112-116, 120, and 166-168.  Dependent claims 35, 37-38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 59, the disclosure fails to provide sufficient written description for “wherein the at least one evocative element comprises one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the specification at least provides example of a facial expression (see, for example, at least para. 25, 245, 247, and 251), the disclosure is silent regarding any description or example of the at least one evocative element comprising a vocal expression of a specific emotion or a combination of emotions.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 34, 35, 37, 38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to an apparatus which falls under the four statutory categories (STEP 1: YES).
The independent claim recites render a first instance of a task with an interference at a first difficulty level, requiring a first response from the individual to the first instance of the task in the presence of the interference; wherein: one or more of the first instance of the task and the interference comprise at least one evocative element; measure data indicative of a response of the individual to the at least one evocative element, the data comprise at least one measure of a degree of emotional processing of the individual under emotional load; and measure substantially simultaneously the first response from the individual to the first instance of the task and the response to the at least one evocative element; receive data indicative of the first response, and the response of the individual to the at least one evocative element; analyze the data indicative of the first response and the response of the individual to the at least one evocative element to compute a first performance metric representative of a performance of the individual under emotional load; adjust a difficulty of one or more of the task and the interference based on the computed at least one first performance metric such that the task is rendered with the interference at a second difficulty level; and compute a second performance metric representative of cognitive abilities of the individual under emotional load based at least in part on the data indicative of the first response and the response of the individual to the at least one evocative element.  The dependent claims further recite measure substantially simultaneously the first response from the individual to the first instance of the task, a secondary response of the individual to the interference, and the response to the at least one evocative element; or render a second instance of the task, requiring a second response from the individual to the second instance of the task; and analyze a difference between the data indicative of the first response and the second response to compute an interference cost as a measure of at least one additional indication of cognitive abilities of the individual; or render the first instance of the task and the interference to obtain the first and second responses in an iterative manner, with the difficulty level being adjusted between two or more of the iterations; or effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus, and wherein the evocative element comprises one or more of the auditory stimulus, the tactile stimulus, and the vibrational stimulus; or render the first instance of the task as a continuous visuo-motor tracking task; or render the first instance of the task with the interference by render[ing] the first instance of the task in the presence of the interference such that the interference diverts the individual's attention from the task, the interference selected from the group consisting of a distraction and an interruptor; or render the at least one evocative element in a time-limited task or interference; or wherein the task and/or interference comprises a targeting task; or wherein the at least one evocative element comprises one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions; or wherein the task or the interference comprises an adaptive response-deadline procedure having a response-deadline; and modify the response-deadline of the at least one adaptive response-deadline procedure to adjust the difficulty level; or wherein the adjusting the difficulty level comprises applying an adaptive algorithm to progressively adjust a level of valence of the at least one evocative element; or wherein the computed performance metric comprises an indicator of a projected response of the individual to a cognitive treatment being or to be delivered; or analyze data indicative of the first response and the second response at the second difficulty level to compute at least one second performance metric representative of a performance of the individual of interference processing under emotional load.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  The measuring, receiving, analyzing, and computing steps also amount to the abstract idea grouping of mental processes (including observations, evaluations, judgements, and opinions) as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, the analyzing, computing, and applying an adaptive algorithm amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an apparatus (claim 34), a user interface (claim 34), a memory to store processor-executable instructions (claim 34), a processing unit communicatively coupled to the user interface and the memory (claim 34), and an actuating unit to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus (claim 41) is not sufficient to impart patentability to the method performed.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 1, 2, and 11 merely illustrate the elements as non-descript black boxes.  Further evidence is provided by the specification wherein nearly every example embodiment or aspect of an embodiment is explicitly identified as “non-limiting”.  See, for example, at least para. 23, 39-53, 60, 65-68, 73, 74, 81, 83, 87-106, 147-153, 206-283.  For instance, para. 60 identifies that an input device includes any form of user interface configured for recording a user interaction (which is any user interface), para. 88 identifies that the memory may any type of memory or combination thereof, while para. 264-283 identify that none of the elements are particular nor are they particularly arranged.  Therefore, the claims do not recite any limitations that improve the functionality of the computer system.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, para. 23 explicitly identifies that “the disclosed concepts are not limited to any particular manner of implementation” and para. 283 explicitly identifies that the technology may be embodied as a method and that the “acts performed as part of the method may be ordered in any suitable way.”  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For instance, while the independent claim recites that the claimed invention is for “enhancing cognitive skills in an individual”, dependent claim 68 recites that “the computed performance metric comprises an indicator of a projected response of the individual to a cognitive treatment being or to be delivered”, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  This is further evidenced by the specification which identifies in at least para. 35 that the various examples described therein can be applicable to many different types of conditions.  Accordingly, based on all of the considered factors, this additional element does not integrate the abstract idea into a practical application.  Therefore, the claim is directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34, 35, 37, 38, 41, 47, 49, 52, 54, 65, 67, 68, and 72 are rejected under 35 U.S.C. 102(a)(1) 102(a)(2) as being anticipated by Akili Interactive Labs (WO 2015/179522, hereinafter referred to as Akili).

Regarding claim 34, Akili teaches an apparatus for enhancing cognitive skills in an individual (Akili, Title, Processor-Implemented Systems and Methods for Enhancing Cognitive Abilities by Personalizing Cognitive Training Regimens), said apparatus comprising: 
a user interface (Akili, para. 188-190, 217, and 218 all identify a user interface); 
a memory to store processor-executable instructions (Akili, para. 41, “The computer system 400 contains a computer 402, having a CPU, memory”.  See also para. 232 which provides a multitude of types of memory to store processor-executable instructions.); and 
a processing unit communicatively coupled to the user interface and the memory (Akili, para. 41, “The computer system 400 contains a computer 402, having a CPU, memory, hard disk and CD ROM drive (not shown), attached to a monitor 403.”), wherein upon execution of the processor-executable instructions by the processing unit, the processing unit is configured to: 
render a first instance of a task with an interference at the user interface at a first difficulty level (Akili, para. 86, “The starting difficulty level of the performance range may be set based on a variety of parameters from the assessment. The starting value may be substantially similar to the individual's baseline performance on the task during a recent assessment phase. Alternatively, the starting difficulty level may be some mathematical function of the baseline value from the recent assessment phase, for example a percentage such as 90%, 85%, or 80% of the baseline assessment value.” Para. 92, “Subject A has 5 progress gates: A starting progress gate at the starting difficulty level”; para. 210, “user's performance of the first set of assessment tasks in a distracting environment.” A distracting environment is an interference.  Additionally, Akili identifies that the task may be any number of cognitive tests, some of which are known to include an interference stimulus, such as the Eriksen Flanker Task and the Stroop Task.  See, for example, at least Table 2.), requiring a first response from the individual to the first instance of the task in the presence of the interference (Akili, para. 61, “The term ‘task,’ as used herein, refers to any method or process of presenting a stimulus to an individual and receiving a response to the presented stimulus in order to complete a goal.” Receiving a response in order to complete a goal requires a response to complete a goal.); wherein: 
one or more of the first instance of the task and the interference comprise at least one evocative element (Akili, para. 136, “Project:EVO presents two types of tasks to an individual; a perceptual reaction task (called "Tapping" in the game) and a visuomotor tracking task (called "Navigation" in the game). The perceptual reaction task may need an individual to respond by tapping on the screen of the mobile tablet/phone when a visual target of interest appears (for example, a green circular fish) but to inhibit their response and not tap the screen when a target that is not the target of interest appears (for  example, a green square-shaped fish, or a red circular fish).”  The target of interest is at least one evocative element.);
the user interface is configured to measure data indicative of a response of the individual to the at least one evocative element (Akili, para. 72, “Performance may be calculated by a single measurement of performance on the task, such as peak performance, mean, median or mode performance, or low performance. Additionally, performance may be calculated over multiple data points or sessions, for instance means or medians or modes of previous sessions, standard deviations or fractional standard deviations above or below averages, etc. Additionally, performance may not be directly measured in full by an assessment of the individual's performance on the cognitive task. For example, the assessment of performance may include comparison with and modulation of a performance level based on normative data or aggregate data of performance by other individuals on the same or similar cognitive tasks or measurements of similar underlying cognitive systems.”), the data comprise at least one measure of a degree of emotional processing of the individual under emotional load (Akili, para. 226, “detection of… cortisol and other stress response markers”); and 
the apparatus is configured to measure substantially simultaneously the first response from the individual to the first instance of the task and the response to the at least one evocative element (Akili, para. 43, “During training, users have to perform the Tapping and Navigation tasks simultaneously, and their performance on both tasks (i.e. their multitasking performance) is recorded (509).”); 
receive data indicative of the first response, and the response of the individual to the at least one evocative element (Akili, para. 43, “During training, users have to perform the Tapping and Navigation tasks simultaneously, and their performance on both tasks (i.e. their multitasking performance) is recorded (509).”); 
analyze the data indicative of the first response and the response of the individual to the at least one evocative element to compute a first performance metric representative of a performance of the individual under emotional load (Akili, para. 72, “Performance can be measured by a variety of methods known in the art and the cognitive literature to determine an individual's abilities or skill level with relation to a cognitive task. Performance may be calculated by a single measurement of performance on the task, such as peak performance, mean, median or mode performance, or low performance. Additionally, performance may be calculated over multiple data points or sessions, for instance means or medians or modes of previous sessions, standard deviations or fractional standard deviations above or below averages, etc., performance may not be directly measured in full by an assessment of the individual's performance on the cognitive task, the assessment of performance may include comparison with and modulation of a performance level based on normative data or aggregate data of performance by other individuals on the same or similar cognitive tasks or measurements of similar underlying cognitive systems”; para. 74, “An assessment is performed to measure the individual's baseline performance on a cognitive task. In essence, the individual's baseline performance can give an estimation of the individual's current performance on the task being measured. Baseline performance is generally directly measured by an assessment, and may be calculated by a variety of methods as described above. The baseline performance may be calculated by one assessment or by more than one assessment (for example, the 2 or 3 most recent assessments), and may be made by simple averaging, weighted averaging, or other mathematical manipulations”; para 94, “Standard data mining procedures including supervised and non-supervised learning approaches, unbiased data component analyses such as factor analysis or principal component analysis and other approaches to describing emergent patterns in data and predictor variables for group classification can all be suitable to the present disclosure”; para. 112, “the goal is to identify and report the emotion conveyed by the scene or the socially appropriate course of action”; para. 131, “physiological tests that measure internal markers of disease or health such as detection of amyloid beta, Cortisol and other stress response markers”; para. 132, “the pre-training and post-training assessment is comprised of survey or questionnaire-styles test that measure a subject's self-reported perception of themselves. These can include self-report scales of healthy function or feelings, or disease function or symptoms. Examples of suitable self-report tests include but are not limited to ADHD self-report scale, Positive and Negative Affect Schedule, Depression Anxiety Stress Scales, Quick Inventory of Depressive Symptomatology, PTSD Checklist, and any other types of surveys that can be conducted for a subject to report on their general feelings of symptoms of a condition or satisfaction with real-world functional status or improvement”); 
adjust a difficulty of one or more of the task and the interference based on the computed at least one first performance metric such that the apparatus renders the task with the interference at a second difficulty level (Akili, para. 38, “The difficulty of the task(s) presented to the subject at step 211 may be adjusted by the system by any adaptive means such as block adaptation, maximum likelihood procedures, single staircase algorithms or other suitable approaches known in the art. When a subject submits a correct response at 211, the difficulty of the task(s) may be incremented until the current task difficulty level matches a pre-determined difficulty level specified by a progress gate.”); and 
compute a second performance metric representative of cognitive abilities of the individual under emotional load based at least in part on the data indicative of the first response and the response of the individual to the at least one evocative element (Akili, para. 72, “Performance can be measured by a variety of methods known in the art and the cognitive literature to determine an individual's abilities or skill level with relation to a cognitive task. Performance may be calculated by a single measurement of performance on the task, such as peak performance, mean, median or mode performance, or low performance. Additionally, performance may be calculated over multiple data points or sessions, for instance means or medians or modes of previous sessions, standard deviations or fractional standard deviations above or below averages, etc., performance may not be directly measured in full by an assessment of the individual's performance on the cognitive task, the assessment of performance may include comparison with and modulation of a performance level based on normative data or aggregate data of performance by other individuals on the same or similar cognitive tasks or measurements of similar underlying cognitive systems”; para. 74, “An assessment is performed to measure the individual's baseline performance on a cognitive task. In essence, the individual's baseline performance can give an estimation of the individual's current performance on the task being measured. Baseline performance is generally directly measured by an assessment, and may be calculated by a variety of methods as described above. The baseline performance may be calculated by one assessment or by more than one assessment (for example, the 2 or 3 most recent assessments), and may be made by simple averaging, weighted averaging, or other mathematical manipulations”; para 94, “Standard data mining procedures including supervised and non-supervised learning approaches, unbiased data component analyses such as factor analysis or principal component analysis and other approaches to describing emergent patterns in data and predictor variables for group classification can all be suitable to the present disclosure”; para. 112, “the goal is to identify and report the emotion conveyed by the scene or the socially appropriate course of action”; para. 131, “physiological tests that measure internal markers of disease or health such as detection of amyloid beta, Cortisol and other stress response markers”; para. 132, “the pre-training and post-training assessment is comprised of survey or questionnaire-styles test that measure a subject's self-reported perception of themselves. These can include self-report scales of healthy function or feelings, or disease function or symptoms. Examples of suitable self-report tests include but are not limited to ADHD self-report scale, Positive and Negative Affect Schedule, Depression Anxiety Stress Scales, Quick Inventory of Depressive Symptomatology, PTSD Checklist, and any other types of surveys that can be conducted for a subject to report on their general feelings of symptoms of a condition or satisfaction with real-world functional status or improvement”). 

Regarding claim 35, Akili teaches the apparatus of claim 34, wherein the processing unit is further configured to measure substantially simultaneously the first response from the individual to the first instance of the task, a secondary response of the individual to the interference, and the response to the at least one evocative element (Akili, para. 43, “(Project: EVO evaluates and trains individuals on two types of tasks: a perceptual reaction task called Tapping, and a visuomotor task called Navigation. The assessment begins with the Tapping task where users are stimulated with visual targets and their responses collected. This is followed by an assessment of the user's ability on the Navigation task performed in isolation, and his/her performance on both Tapping and Navigation tasks performed simultaneously. Once the user's baseline performance levels have been determined in the assessment and the personalized performance range and difficulty progression for the training session calculated, users are directed to initiate a training session. During training, users have to perform the Tapping and Navigation tasks simultaneously, and their performance on both tasks (i.e. their multitasking performance) is recorded”)[.]

Regarding claim 37, Akili teaches the apparatus of claim 34, wherein the processing unit is further configured to:
render a second instance of the task at the user interface, requiring a second response from the individual to the second instance of the task (Akili, para. 4, “A cognitive assessment of a user is performed using a set of assessment tasks”; para. 6, “a second set of training tasks associated with the second progress gate; and collecting the user's second training responses to the second set of training tasks for determining whether the user succeeds at the second progress gate”); and 
analyze a difference between the data indicative of the first response and the second response to compute an interference cost as a measure of at least one additional indication of cognitive abilities of the individual (Akili, para. 46, “the individual's performance on the Tapping and Navigation tasks performed in isolation (dashed lines) and performed simultaneously (solid lines) during the assessments conducted at the beginning and at the end of the task challenge. Percentages indicate the interference cost experienced by the individual at each assessment when performing both Tapping and Navigation tasks simultaneously”; para. 47, “The individual shows improvement in his general ability on the Navigation task (indicated by increase in performance in the single task condition in the later assessment) as well as in his multitasking ability on both Tapping and Navigation tasks (indicated by the reduced interference cost in the later assessments) as a result of training”; para. 89, “performance ranges include an individual's performance in two different conditions (for instance an isolated quiet condition versus a noisy distracting condition), the individual's performance on two versions of the same task with different complexity, the difference between the individual performing a single task and that same single task while performing a second task (i.e., a dual- or multi-task)”).

Regarding claim 38, Akili teaches the apparatus of claim 34, wherein the processing unit is further configured to render the first instance of the task and the interference to obtain the first and second responses in an iterative manner, with the difficulty level being adjusted between two or more of the iterations (Akili, para. 38, “If the subject's performance is deemed successful and a progress gate is achieved, the system presents to the subject a suitable reward at step 213 to indicate progress. The system then activates the next incremental progress gate at step 214, permitting the subject to experience task difficulty levels greater than the difficulty level specified by the most recently achieved progress gate. The system iteratively stimulates the subject, adjusts task difficulty levels and activates incremental progress gates (steps 211-214), until the subject achieves performance at the difficulty level corresponding to the ending progress gate”).

Regarding claim 41, Akili teaches the apparatus of claim 34, further comprising at least one actuating component, wherein the processing unit is further configured to control the actuating component to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus, and wherein the evocative element comprises one or more of the auditory stimulus (Akili, para. 41, “the speakers 405 and the headphones 408 may provide auditory prompting, stimuli and feedback to the subject during execution of the computer program.”), the tactile stimulus, and the vibrational stimulus (Akili, para. 42, “(the mobile computing device may incorporate a vibration module which causes mobile computing device to vibrate to provide stimulus or feedback to a user during execution of the computer program”).

Regarding claim 47, Akili teaches the apparatus of claim 34, wherein the processing unit controls the user interface to render the first instance of the task as a continuous visuo-motor tracking task (Akili, para. 33, “Progress gates may be distributed continuously throughout the performance range or may be set at discrete difficulty levels within this range”; para. 43, “Project: EVO evaluates and trains individuals on two types of tasks: a perceptual reaction task called Tapping, and a visuomotor task called Navigation”; para. 92, “the personalized performance range of an individual is divided into distinct progress 'gates' identified by specific difficulty levels that the individual may perform at in order to progress in the training module(s). Progress gates may be distributed at discrete intervals of performance range or may be continuous”; para. 98, “For tasks that are more complicated and judged by performance on a series, success can mean completing or nearing completion on a sequence of tasks, success at a given progress gate may cause the system to observe performance at that difficulty level (including as described above) multiple times over one or more periods of time such as hours or days, or under multiple conditions, in order to ensure that the individual can reliably perform at the given difficulty level”; para. 136, “The visuomotor task may need an individual to ‘steer’ a visual figure/avatar down a river by subtly tilting the screen of the mobile tablet/phone so as to keep the avatar in the middle of the river. The individual may avoid obstacles that are generated in the avatar's path in order to succeed.”  This visuomotor task of steering a visual figure/avatar down a river is the continuous visuomotor task described in para. 161 of the instant specification.).

Regarding claim 49, Akili teaches the apparatus of claim 34, wherein the processing unit renders the first instance of the task with the interference by configuring the user interface to:
render the first instance of the task in the presence of the interference such that the interference diverts the individual's attention from the task, the interference selected from the group consisting of a distraction and an interruptor (Akili, para. 86, “The starting difficulty level of the performance range may be set based on a variety of parameters from the assessment. The starting value may be substantially similar to the individual's baseline performance on the task during a recent assessment phase. Alternatively, the starting difficulty level may be some mathematical function of the baseline value from the recent assessment phase, for example a percentage such as 90%, 85%, or 80% of the baseline assessment value.” Para. 92, “Subject A has 5 progress gates: A starting progress gate at the starting difficulty level”; para. 210, “user's performance of the first set of assessment tasks in a distracting environment.” A distracting environment is an interference.  Additionally, Akili identifies that the task may be any number of cognitive tests, some of which are known to include an interference stimulus that diverts the individual's attention from the task, such as the Eriksen Flanker Task and the Stroop Task.  See, for example, at least Table 2.).

Regarding claim 52, Akili teaches the apparatus of claim 34, wherein the processing unit is configured to render the at least one evocative element in a time-limited task or interference (Akili, para 85, “a difficulty progression may incrementally over time present to an individual a target discrimination task with a response time window changing from 3000 ms to 400 ms as the individual succeeds at each 50-ms-faster response time window”; para. 113, “Cognitive training generally refers to a series of modules or time-based segments of one or more specific tasks (i.e., a prescribed regimen) that an individual is instructed to accomplish, with the goal that commensurate with accomplishing the tasks will come a general improvement to the individual in the cognitive task on which he/she trained, or in a related cognitive ability”).

Regarding claim 54, Akili teaches the apparatus of claim 34, wherein the task and/or interference comprises a targeting task (Akili, para. 33, A unit difficulty level corresponds to a specific increment in a parameter related to task complexity, for example, a 50s increment in the response time window for a target discrimination task”).

Regarding claim 65, Akili teaches the apparatus of claim 34, wherein the task or the interference comprises an adaptive response-deadline procedure having a response-deadline; and wherein the processing unit modifies the response-deadline of the at least one adaptive response-deadline procedure to adjust the difficulty level (Akili, para. 33, “A unit difficulty level corresponds to a specific increment in a parameter related to task complexity, for example, a 50s increment in the response time window for a target discrimination task”; para. 85, “a difficulty progression may incrementally over time present to an individual a target discrimination task with a response time window changing from 3000 ms to 400 ms as the individual succeeds at each 50-ms-faster response lime window”; para. 92, “Subject A may be presented by the system of the present disclosure a personalized performance range for response window to a discrimination task from 1000 ms to 600 ms, with progress gates set at 100 ms incremental increases in difficulty”).

Regarding claim 67, Akili teaches the apparatus of claim 34, wherein the adjusting the difficulty level comprises applying an adaptive algorithm to progressively adjust a level of valence of the at least one evocative element (Akili, para. 33, “setting personalized difficulty and rewards in an adaptive training regimen”; para. 38, “The difficulty of the task(s) presented to the subject at step 211 may be adjusted by the system by any adaptive means such as block adaptation, maximum likelihood procedures, single staircase algorithms or other suitable approaches”)[.]

Regarding claim 68, Akili teaches the apparatus of claim 34, wherein the computed performance metric comprises an indicator of a projected response of the individual to a cognitive treatment being or to be delivered (Akili, para. 88, “As long as the performance range is specific/personalized to the individual being assessed and undergoing training, and as long as the performance range covers some portion of the individual's current or reasonably expected abilities, a variety of potential performance values of an individual obtained in an assessment can serve to define the range”; para. 94, “Standard data mining procedures including supervised and non-supervised learning approaches, unbiased data component analyses such as factor analysis or principal component analysis and other approaches to describing emergent patterns in data and predictor variables for group classification can all be suitable”)[.]

Regarding claim 72, Akili teaches the apparatus of claim 34, wherein the processing unit is further configured to:
analyze data indicative of the first response and the second response at the second difficulty level to compute at least one second performance metric representative of a performance of the individual of interference processing under emotional load (Akili, para. 72, “Performance can be measured by a variety of methods known in the art and the cognitive literature to determine an individual's abilities or skill level with relation to a cognitive task. Performance may be calculated by a single measurement of performance on the task, such as peak performance, mean, median or mode performance, or low performance. Additionally, performance may be calculated over multiple data points or sessions, for instance means or medians or modes of previous sessions, standard deviations or fractional standard deviations above or below averages, etc., performance may not be directly measured in full by an assessment of the individual's performance on the cognitive task, the assessment of performance may include comparison with and modulation of a performance level based on normative data or aggregate data of performance by other individuals on the same or similar cognitive tasks or measurements of similar underlying cognitive systems”; para. 74, “An assessment is performed to measure the individual's baseline performance on a cognitive task. In essence, the individual's baseline performance can give an estimation of the individual's current performance on the task being measured. Baseline performance is generally directly measured by an assessment, and may be calculated by a variety of methods as described above. The baseline performance may be calculated by one assessment or by more than one assessment (for example, the 2 or 3 most recent assessments), and may be made by simple averaging, weighted averaging, or other mathematical manipulations”; para 94, “Standard data mining procedures including supervised and non-supervised learning approaches, unbiased data component analyses such as factor analysis or principal component analysis and other approaches to describing emergent patterns in data and predictor variables for group classification can all be suitable to the present disclosure”; para. 112, “the goal is to identify and report the emotion conveyed by the scene or the socially appropriate course of action”; para. 131, “physiological tests that measure internal markers of disease or health such as detection of amyloid beta, Cortisol and other stress response markers”; para. 132, “the pre-training and post-training assessment is comprised of survey or questionnaire-styles test that measure a subject's self-reported perception of themselves. These can include self-report scales of healthy function or feelings, or disease function or symptoms. Examples of suitable self-report tests include but are not limited to ADHD self-report scale, Positive and Negative Affect Schedule, Depression Anxiety Stress Scales, Quick Inventory of Depressive Symptomatology, PTSD Checklist, and any other types of surveys that can be conducted for a subject to report on their general feelings of symptoms of a condition or satisfaction with real-world functional status or improvement”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Akili Interactive Labs (WO 2015/179522, hereinafter referred to as Akili) as applied to claim 34 above, in view of Merzenich et al. (US 9,308,446, hereinafter referred to as Merzenich).

Regarding claim 59, Akili teaches the apparatus of claim 34. 
Akili does not explicitly teach wherein the at least one evocative element comprises one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions.
However, in an analogous art, Merzenich teaches wherein the at least one evocative element comprises one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions (Merzenich, Fig. 123, “FIG. 123 illustrates a screenshot of one embodiment of a vocal affect theory of mind game called "Say What?," which challenges game participants to apprehend a social situation and the meanings conveyed by voice inflection.  Fig. 131 illustrates a screenshot of one embodiment of a vocal emotional cue and theory of mind game called “Auditory Chatter,” which challenges game participants to answer questions about persons discussed in a social conversation.  Fig. 141 illustrates a screenshot of one embodiment of a vocal cue theory of mind game called "What's Joe Thinking?" which challenges game participants to follow the direction of different people's eye gazes and interpret those gazes as denoting their thoughts. Col. 49, lines 27-30, “a suite of games called ‘SocialVille’ provides nineteen different games that collectively target the various social cognition domains of social cue perception, visual and vocal emotion perception, self-referential processing and theory of mind (ToM).”  The 19 games are described in Col. 49-60 to include the evocative element comprising one or more of a facial expression or a vocal expression of a specific emotion or a combination of emotions.  Thus, the “visual emotion perception” is visually perceiving one or more a facial expression of a specific emotion or a combination of emotions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the rendering of a task with an interference wherein one or more of the first instance of the task and interference comprise at least one evocative element in Akili to include the evocative element comprising one or more of a facial expression in Merzenich because it drives neurological changes to overcome social cognitive deficits. See Merzenich at Abstract.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kullok et al. (WO 2012/095695) discloses a game-like task that generates novel non-verbal visual stimuli that triggers visual attention shifts that enhance foveal and parafoveal recognition of non-verbal and verbal stimuli laterally presented in the right or left visual field.
Bernstein (US 2015/0104771) discloses monitoring and training attention allocation by applying at least one sensory stimulus over a human subject, wherein the sensory stimuli is associated with at least one attentional bias.
Martucci et al. (US 2017/0098385) is the US national stage of the primary reference, WO 2015/179522.
Gazzaley (WO 2016/044317 and US 2017/0249855) discloses enhancing the performance of a subject on a cognitive task by improved self-regulation of internal distraction. 
Icahn (WO 2016/049234) is the secondary reference cited in the ISA Written Opinion mailed 13 October 2017.
Merzenich et al. (US 9,308,445, US 2016/0155354, and US 2016/0155355) are in the patent family of US 9,308,446 used as a secondary reference in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            
/JAMES B HULL/            Primary Examiner, Art Unit 3715